Citation Nr: 1128987	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder must be remanded for additional evidentiary development.

In February 2009, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a February 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder was returned to the Board, and in a September 2010 decision, the Board denied reopening the Veteran's claim of entitlement to service connection for a right knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In April 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated April 25, 2011 granted the motion, vacated the Board's September 2010 decision, and remanded the case to the Board.

In a letter dated in May 2011, the Board wrote to the Veteran and notified him of the return of the case from the Court.  The Veteran was given 90 days to submit additional argument and/or evidence in support of his claim.  The Veteran responded in June 2011 with the submission of additional evidence (a statement from his attorney) and asked that the case be remanded to agency of original jurisdiction (AOJ) for review of the newly submitted evidence.  

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the Veteran specifically denied waiver of the June 2011 evidence.  The Board must therefore remand the claim to the AOJ.

In addition to the foregoing, the Board notes that the JMR raised concern with whether the RO substantially complied with the Board's February 2009 remand and VA's duty to assist the Veteran with regard to obtaining service treatment records pertaining to the Veteran's alleged in-service injury to his right knee.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  Although the AMC requested additional information from the Veteran regarding the treatment he received during service for his right knee in a March 2009 letter as directed by the February 2009 remand, the Veteran did not respond.  However, no additional efforts were made by the AMC to locate any records.  

VA is required to assist veterans in their efforts to reopen previously adjudicated claims.  See 38 C.F.R. § 3.159(c); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Further, an exception to the general rule of finality exists in instances whether VA receives or associates with the claims folder relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  In those situations, VA will reconsider the claim. 38 C.F.R. § 3.156(c).  This includes service records that are related to a claimed in-service event, injury or disease.  Id.

As indicated in the February 2009 Board remand, the Veteran has provided testimony and statements that he fell down a hill during service in Korea in October 1967 while stationed at Camp Howze, injuring his right knee.  (The Board observes that Camp Howze was a United States Army Base located in South Korea until it was deactivated and transferred to the South Korean Army in 2005).  In addition, he has stated that he spent four days in an army hospital "approximately 30 miles north of Seoul, Korea" as a result of his injuries.  However, the Veteran has not identified the particular installation in which the hospital was located.  On remand, efforts should be made to obtain these service treatment records following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the appropriate federal agency, to include the National Personnel Records Center (NPRC) if necessary, to obtain copies of the Veteran's clinical records related to his right knee injury in 1967.  In particular, the RO should attempt to locate any medical records generated at Camp Howze and a medical facility located approximately 30 miles north of Seoul, South Korea.  The RO should summarize the Veteran's statements pertaining to the approximate dates, treating facility, and approximate location associated with his claimed injury and provide such to the appropriate federal agency.  

If it is determined that the facility in which the Veteran alleges treatment no longer exists or if records have been transferred to a different facility, appropriate efforts should be made to locate the custodian of records from the facility.  

If these records cannot be found, or if they have been destroyed, the RO must ask for specific confirmation of that fact.  The Veteran and his attorney must be informed as to the result of these efforts.

2. After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


